Citation Nr: 1146149	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-40 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increase in a 70 percent rating for post-traumatic stress disorder (PTSD) for the period since May 13, 2010.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  

3.  Entitlement to an effective date earlier than May 13, 2010, for the award of a 70 percent rating for PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to February 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 RO rating decision that denied an increase in a 50 percent rating for PTSD.  In May 2010, the Veteran testified at Travel Board hearing at the RO.  

In a June 2010 decision, the Board granted a 70 percent rating for the Veteran's service-connected PTSD.  The Board also determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue of entitlement to a rating in excess of 70 percent for PTSD, as well as the issue of entitlement to a TDIU rating, for further development.  

A July 2010 RO decision, implemented the Board's June 2010 decision  and assigned a 70 percent rating for the Veteran's PTSD, effective May 13, 2010.  Since that grant does not represent a total grant of benefits sought on appeal for the period since May 13, 2010, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Board must still address the issue of entitlement to an increase in a 70 percent rating for PTSD for the period since May 13, 2010.  

The issue of entitlement to an effective date earlier than May 13, 2010, for the award of a 70 percent rating for PTSD, as well as the issue of entitlement to a TDIU rating for the period prior to May 13, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period since May 13, 2010, the Veteran's PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms.  

2.  The Veteran's service-connected disabilities are PTSD (rated 70 percent) and a seizure disorder (rated 10 percent).  The combined disability rating is 70 percent as of May 13, 2010.  

3.  Since May 13, 2010, the Veteran's PTSD alone is of such severity so as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent rating for PTSD for the period since May 13, 2010, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU rating have been met for the period since May 13, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this decision, the Board grants a TDIU rating.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary as to this issue.  

As to the issue of entitlement to an increase in a 70 percent rating for PTSD for the period since May 13, 2010, the Board notes that in a May 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The May 2007 letter (noted above), also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in June 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service personnel and treatment records; post-service VA treatment records; VA examination reports; a lay statement; and hearing testimony.  

Further, the Board notes the Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim for entitlement to an increase in a 70 percent rating for the period since May 13, 2010.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for an increased rating for his service-connected PTSD.  The Veteran's representative also asked such questions of the Veteran during the hearing.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms during the period of the appeal.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was last afforded a November 2010 VA psychiatric examination, as well as a February 2011 addendum, regarding his PTSD.  The record contains no indication that such disability has grown more severe since the last examination.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes the following:  his contentions and hearing testimony; service personnel and treatment records; post-service VA treatment records; VA examination reports; and a lay statement.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  PTSD

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A 70 percent rating is warranted for PTSD when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

A November 2010 VA psychiatric examination report reflects that the Veteran's claims file was reviewed.  The Veteran reported that he received treatment and counseling for his PTSD two years earlier, but that he stopped such activity and was not currently on medication.  He indicated that he did not find group therapy helpful and that his individual therapists kept changing, and that, therefore, he stopped going for treatment.  It was noted that the Veteran had not had any legal problems since the last examination and that he did not pursue any educational activities.  The Veteran stated that he had worked as a union carpenter and bricklayer all of his life, but that he stopped working full-time about three years ago because he was missing too much work because of stress.  He reported that about three months ago, his nephew offered him part-time work doing small maintenance work and that he had been doing that for the previous three months.  The Veteran indicated that he worked between twenty to thirty hours a week, but that he was finding work very difficult and that he was not sure he could continue working.  He estimated that he had worked fifteen days during the previous month.  The Veteran maintained that he had taken his current job to try to show his family that he was trying to help them, but he felt that he was not going to be able to sustain working.  

The Veteran reported that he had been married for twenty-two years and that his marriage was tough.  He indicated that he also had a twenty-one year old daughter who lived at home and that he had issues with her behavior.  He stated that his problems with his marriage and with his daughter were related to his temper.  The Veteran related that he enjoyed being home and working around the house.  He remarked that he did not socialize much at all, which he stated caused difficulty in his relationship.  The Veteran indicated that he drank a glass of wine at night fairly regularly.  It was noted that the Veteran denied any history of alcohol or drug abuse.  

The examiner reported that the Veteran was very tight, anxious, and stressed looking and that he showed no evidence of a thought disorder.  The examiner stated that the Veteran was not very articulate with regard to being able to describe his symptoms and difficulties.  The examiner indicated that the Veteran denied paranoid delusions, hallucinations, or ideas of reference.  The examiner remarked that the Veteran's eye contact and interaction during the session were generally appropriate.  The examiner reported that the Veteran acknowledged suicidal thoughts, but that he said that he had no plan.  It was noted that the Veteran stated that he sometimes wished it would just end.  The examiner indicated that the Veteran denied homicidal ideation and that he was able to perform his activities of daily living.  The examiner reported that the Veteran was oriented in all spheres and that he maintained that his memory was not too bad, but that he did have short term memory problems.  It was noted that the Veteran stated that his past memory was actually too good.  

The examiner reported that the Veteran's rate and flow of speech was rather sparse and that he had considerable difficulty being articulate as to his problems.  The examiner indicated that the Veteran endorsed panic attacks and that he reported he had a severe panic attack on the day of the examination.  The examiner remarked that the Veteran also endorsed depression and that he rated his depression as a six out of ten on the day of the examination.  The examiner noted that the Veteran reported that he had severe, chronic, sleep difficulty and that he estimated that he received no more than three to four hours of sleep per night.  

The diagnosis was PTSD, chronic and severe.  A GAF score of 49 was assigned.  The examiner indicated that the Veteran continued with symptoms of PTSD in all the criteria categories.  It was noted that the Veteran had dreams and nightmares that occurred two to three times a week, and that he had intrusive thoughts on a regular basis that also occurred several times a week.  The examiner reported that the Veteran had psychological numbing and that he tried to avoid anything that reminded him of his experiences in Vietnam.  The examiner stated that the Veteran reported detachment and estrangement, and that he had irritability which caused considerable difficulty at home.  It was noted that the Veteran had an exaggerated startle response.  The examiner indicated that the Veteran was hypervigilant, and that as a result of his hypervigilance, he did not like to socialize and go out, which caused conflict with his wife.  The examiner remarked that, in general, the Veteran felt that his symptoms continued to worsen.  The examiner reported that the Veteran understood that working part-time might be an impediment to a 100 percent rating, but he felt that he was not going to be able to maintain that work.  

In a February 2011 addendum to the November 2010 VA psychiatric examination report, the examiner noted that he rated the Veteran with a GAF score of 49.  The examiner stated that with respect to the Veteran's unemployability, he reported that he worked throughout his career as a union carpenter and bricklayer, but that he stopped working approximately three and a half years ago because he was missing a lot of work due to stress.  The examiner indicated that for some period of time, the Veteran did not work at all, but that about three months prior to the examination, he began working part-time for his nephew doing some maintenance work.  It was noted that the Veteran was doing such work at the time of the examination and that he reported that he was working twenty to thirty hours a week.  The examiner indicated that the Veteran also reported that he was finding work difficult and that he questioned whether he would be able to continue.  The examiner noted that the Veteran stated that he had only worked half of the last thirty days.  The examiner remarked that it did not appear that the Veteran's work would fall under the category of a substantially gainful occupation, although he was working.  The examiner commented that it was his opinion that it was more likely than not that the Veteran's service-connected PTSD rendered him unable to work in a substantial full-time gainful occupation.  

The medical evidence for the period since May 13, 2010 shows that the Veteran reports that he stopped working full-time over three years ago because he was missing a lot of work due to stress.  The Veteran presently works part-time doing small maintenance work for his nephew.  The Veteran reports that he works between twenty and thirty hours a week, and that during a one month period prior to a November 2011 psychiatric examination, he worked approximately fifteen days during the previous month.  The Veteran has been married for over twenty-two years and he has one daughter who lives at home.  The Veteran reports that his marriage is tough and that he has issues with his daughter's behavior.  He indicates that his problems with his marriage and his daughter are both related to his temper.  The Veteran states that he does not socialize much at all, which also causes difficulty in his relationship with his wife.  

The most recent November 2010 VA examination report indicated a GAF score of 49, suggesting serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  The diagnosis was PTSD, chronic and severe.  The examiner reported that the Veteran was very tight, anxious, and stressed looking, and that he was not very articulate with regard to being able to describe his symptoms and difficulties.  The examiner indicated that the Veteran had symptoms including suicidal thoughts, without a plan, and panic attacks.  The examiner also noted that the Veteran endorsed depression and that he had severe, chronic, sleep difficulty.  In a February 2011 addendum to the November 2010 VA examination report, the examiner commented that it was his opinion that it was more likely than not that the Veteran's service-connected PTSD rendered him unable to work in a substantial full-time gainful occupation.  

The Board observes that the evidence as a whole demonstrates that the Veteran's PTSD is no more than 70 percent disabling under the schedular criteria set forth in Diagnostic Code 9411 for the period since May 13, 2010.  The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of a severity to produce total occupational and social impairment as required for a 100 percent rating.  The evidence does not show symptoms such as persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  The medical evidence cited above would only provide negative evidence against the claim for a rating above 70 percent for the period since May 13, 2010.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  Although the Veteran is solely working part-time and the Board is granting a TDIU rating in this matter (below), his occupational impairment is contemplated by the criteria set forth in Diagnostic Code 9411.  Moreover, there are no other indicia of an exceptional or unusual disability picture, such as marked interference with employment, i.e., beyond that contemplated by the criteria set forth in Diagnostic Code 9411, or frequent periods of hospitalization.  As such, referral for extraschedular consideration is not warranted. 

The weight of the evidence demonstrates that the Veteran's PTSD is no more than 70 percent disabling under Diagnostic Code 9411 for the period since May 13, 2010.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  TDIU rating

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a) (2011), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran's service connected disabilities are PTSD (rated 70 percent) and a seizure disorder (rated 10 percent).  The combined disability rating is 70 percent as of May 13, 2010.  Thus, the Veteran satisfies the percent rating standards for a TDIU rating under 38 C.F.R. § 4.16(a) for the period since May 13, 2010.  

The remaining question before the Board is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  A review of the record reveals that the Veteran reports that he worked as a union carpenter and bricklayer all of his life.  He reports that he stopped working full-time over three years ago because he was missing a lot of work due to stress.  He states that he presently works part-time doing small maintenance work for his nephew.  The Veteran reports that he works between twenty and thirty hours a week, and that during a one month period prior to a November 2011 psychiatric examination, he worked approximately fifteen days during the previous month.  The Veteran maintains that he will not be able to continue working.  

The Board notes that a recent November 2010 VA psychiatric examination report reflects that the Veteran's claims file was reviewed.  The diagnosis was PTSD, chronic and severe.  A GAF score of 49 was assigned.  The examiner reported that even though the Veteran was working part-time at the time of the examination, the Veteran felt that he would not be able to sustain such employment.  

In a February 2011 addendum to the November 2010 VA psychiatric examination report, the examiner reported that he rated the Veteran with a GAF score of 49 at the time of that examination.  The examiner stated that with respect to the Veteran's unemployability, he reported that he worked throughout his career as a union carpenter and bricklayer, but that he stopped working approximately three and a half years ago because he was missing a lot of work due to stress.  The examiner indicated that for some period of time, the Veteran did not work at all, but that about three months prior to the examination, he began working part-time for his nephew doing some maintenance work.  It was noted that the Veteran was doing such work at the time of the examination and that he reported that he was working twenty to thirty hours a week.  The examiner indicated that the Veteran also reported that he was finding work difficult and that he questioned whether he would be able to continue.  The examiner noted that the Veteran stated that he had only worked half of the last thirty days.  The examiner remarked that it did not appear that the Veteran's work would fall under the category of a substantially gainful occupation, although he was working.  The examiner commented that it was his opinion that it was more likely than not that the Veteran's service-connected PTSD rendered him unable to work in a substantial full-time gainful occupation.  

The Board observes that the Veteran has reported that he worked as a union carpenter and bricklayer all his life and that he stopped working full-time over three years ago because he was missing a lot of work due to stress.  The Veteran has indicated that he is presently working part-time performing maintenance work for his nephew and he maintains that he will not be able to continue working.  In a February 2011 addendum to a November 2010 VA psychiatric examination report, a VA examiner, who reviewed the Veteran's claims file, specifically commented that it was his opinion that it was more likely than not that the Veteran's service-connected PTSD rendered him unable to work in a substantial full-time gainful occupation.  Therefore, although the Veteran is working part-time, it appears that such employment is not gainful, given his service-connected PTSD.  

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's PTSD alone has rendered him unable to secure or follow a substantially gainful occupation since May 13, 2010 (the date he met the rating standards for a TDIU rating under 38 C.F.R. § 4.16(a)).  Accordingly, he is entitled to a TDIU rating for the period since May 13, 2010.  


ORDER

An rating in excess of 70 percent for PTSD for the period since May 13, 2010, is denied.  

Subject to the law and regulations governing payment of monetary benefits, a TDIU rating for the period since May 13, 2010, is granted.  


REMAND


A July 2010 RO decision, which implemented a June 2010 Board decision, assigned a 70 percent rating for the Veteran's service-connected PTSD, effective May 13, 2010.  In a statement received in May 2011, the Veteran expressed his disagreement with effective date assigned for the 70 percent rating for his service-connected PTSD.  The Board observes that the RO has not issued a statement of the case as to the issue of entitlement to an effective date earlier than May 13, 2010, for the award of a 70 percent rating for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the issue of entitlement to an effective date earlier than May 13, 2010, for the award of a 70 percent rating for PTSD, is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2010); See also Manlincon v. West, 12 Vet.App. 238 (1999).  

Additionally, as discussed in the decision above, the Board has granted a TDIU rating for the period since May 13, 2010.  The Board notes that the Veteran does not meet the percentage requirements for the award of a TDIU rating for the period prior to May 13, 2010, and the Board is precluded from awarding a TDIU rating on an extraschedular basis in the first instance.  See 38 C.F.R. § 4.16(a) (2010); Bowling v. Principi, 15 Vet App 379 (2002).  As the evidence of record reflects some evidence of unemployability for period prior to May 13, 2010, the Board finds that a remand is warranted to address the issue of entitlement to a TDIU rating for the period prior to May 13, 2010.  

Accordingly, the case is REMANDED for the following:  

1.  Issue a statement of the case (SOC) to the Veteran on the issue of entitlement to an effective date earlier than May 13, 2010, for the award of a 70 percent rating for PTSD, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  

2.  After ensuring that any necessary development has been completed, adjudicate the issue of entitlement to a TDIU rating for the period prior to May 13, 2010.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


